Citation Nr: 1757605	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-34 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to waiver of recovery of an overpayment of education benefits in the initially calculated amount of $28,246.09, to include the question of whether the overpayment was properly created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty for the reported periods of January 2001 to January 2005 and May 2007 to November 2012.  The appellant is the Veteran's former spouse.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2014 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Debt Management Center in Fort Snelling, Minnesota.  Jurisdiction is currently with the VA Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant testified at a hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing before the undersigned it was noted that the issue certified on appeal was a $28, 246.09 overpayment that was the subject of one particular demand letter.  It was further noted that over the course of the appeal other demands and garnishments had been made and the amount fluctuated.  As such, it was noted at the hearing that the validity of the debt was raised as the initial question.

When the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911 (c) (1); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  The question of whether the overpayment at issue in this appeal has been properly created and assessed against the appellant has not been developed or adjudicated by the RO.  Thus, a remand for this purpose is required in this case.  The issue has been recharacterized above to encompass the question of validity of the overpayment.

In addition, the claims file appears to be incomplete.  The February 2013 demand letter reports that VA recently sent the appellant a letter explaining that her entitlement to education benefits had changed; however, there is no copy of that correspondence in the record.  On remand attempts must be made to obtain and associate with the claims file the determination referenced in the February 2013 demand letter.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the determination referenced in the February 2013 demand letter. 

2.  Thereafter, the Committee should then adjudicate the issue of whether the overpayment of benefits at issue was properly created, including consideration of whether the overpayment was due to sole VA administrative error, in part or in whole, and the amount of any overpayment.  A comprehensive explanation of the Committee's reasons and bases for that decision should be prepared and incorporated into the claims file.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In any case, the appellant should be informed of the decision made and should be allowed the requisite period of time for a response. 

3.  Thereafter, if an overpayment is found to have been properly created, the appellant should be allowed an opportunity to submit additional evidence pertinent to the appellant's request for waiver of recovery of the assessed overpayment, including a complete financial status report, citing all current income, expenses, and assets. 

4.  After the actions requested above have been completed, the case should be referred to the Committee to review the record and reconsider the appellant's request for waiver pursuant to the principals of equity and good conscience.  If the decision remains adverse to the appellant, the AOJ should issue to the appellant a supplemental statement of the case (SSOC) which accurately reflects the reasons for the decision.  The SSOC should also include the pertinent laws and regulations, to include 38 U.S.C. § 5302 and 38 C.F.R. § 1.965, and a discussion of each of the elements of equity and good conscience, if appropriate.  The appellant should then be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

